Case 20-13224 Doc16-1 Filed 04/20/20 Page 1 of 1

RICHARD J. HACKERMAN, P.A.

ATTORNEY AT LAW
3635 OLD COURT ROAD, SUITE 208
BALTIMORE, MARYLAND 21208
Tel:(410) 243-8800 Fax (410) 630-7232

Richard@RichardHackerman.com

April 9, 2020
Via email and first class mail
Ms. Rhonda Wimbish
3514 White Chapel Rd
Baltimore, MD 21215

Re: Chapter 13 Bankruptcy
Dear Ms. Wimbish:
Per my recent emails to you and the reasons set forth therein, please be advised of my

intention to withdraw from your case. You are advised to either have new counsel enter an
appearance or to advise the Clerk that you will be proceeding without counsel.

 

RJH/ms
